PARKER, Judge.
No dispute exists and the pleadings and affidavits of both parties establish that plaintiff’s intestate and his sister, the individual defendant, both signed the joint account agreement Cjovering the bank account here in question, that this agreement expressly provides that in case of the death of either of. the parties the survivor shall be the sole owner of the entire account, and that the agreement is in a form which brings it fully within the purview of G.S. 41-2.1. Plaintiff makes no. contention that her intestate failed to understand the agreement or that his signature was affixed as a result of anything; other than his own voluntary and knowledgeable decision. Nor does, plaintiff contend that her intestate did not intend the agreement to have the survivorship consequences for which it,s language clearly provides. On the contrary plaintiff’s contention' is that the agreement is not binding on the estate which she represents solely because the other party to the agreement; the individual defendant in this case, was unaware of and did not correctly understand the nature and effect of the agreement which she signed. In effect, plaintiff’s contention is that she is entitled to avoid the contract which her intestate admittedly signed voluntarily and understandingly solely because the other party to the contract did not understand it correctly. Plaintiff’s contention cannot be sustained.
Even should plaintiff establish that Mrs. Eller did not correctly understand the nature of the agreement which she *244signed, this would furnish no basis for granting any relief to the plaintiff. “A unilateral mistake may make a bargain voidable but it does not make it void. It is not voidable in favor of the party who made no mistake.” 3 Corbin on Contracts, § 611, p. 697. Thus, whether Mrs. Eller did or did not fully understand the contract is simply not material in determining any issue presented in this case. A question of fact which is immaterial does not preclude summary judgment. See Kessing c. Mortgage Corp., 278 N.C. 523, 180 S.E. 2d 823 (1971). We hold that summary judgment was properly entered in favor of the individual defendant.
We also find no error in the court’s denying plaintiff’s motion, first made at the session at which defendant’s motion for summary judgment came on for hearing, for permission to amend her complaint. The amendment which plaintiff desired was not to assert any claim on behalf of the estate which she represents but to assert a claim on behalf of her children. By the proposed amendment plaintiff would seek specific performance of an agreement which she alleges the individual defendant made with her to create a trust for the benefit of plaintiff’s children with the proceeds of the disputed bank account. Although G.S. 1A-1, Rule 15(a) admonishes that leave to amend “shall be freely given when justice so requires,” we perceive no injustice in the court’s refusal in the present case to allow an amendment which would assert a claim completely different from that alleged in the original complaint, on behalf of persons not parties to the present litigation, which plaintiff as adminis-tratrix has no standing to assert. At all events the matter was one within the sound discretion of the trial judge, Markham v. Johnson, 15 N.C. App. 139, 189 S.E. 2d 588 (1972), and no abuse of discretion has been shown.
Affirmed.
Judges Britt and Vaughn concur.